Opinion op the Court by
Jubge Harbin :
We do not perceive in the record any error in giving or withholding instructions for which we would feel authorized to reverse-the judgment.
But as it appears to us by a decided preponderance of the eyidence that the selling and disposing of liquors by the appellant complained of occurred in a room of the house of Mrs. Patty kept by her under a license as a tavern, authorizing her to sell liquorsthereih, and that said room, which was used as a barroom, was under and subject to her control as part of her tavern-house in which the appellant sold the liquors as her agent and barkeeper-under a contract to derive his compensation by retaining part of' the proceeds of the sale of liquors so made, it seems to us the verdict of the jury was not authorized by the evidence, and this being one of the grounds of the motion for a new trial, the verdict should' have been set aside and a new trial granted.
Wherefore, the judgment is reversed, and the cause remanded! for further proceedings not inconsistent with this opinion.